Citation Nr: 0614787	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  05-36 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


REMAND

The veteran had active military service from April 1943 to 
March 1945.  Service connection has been established for 
residuals of a gunshot wound to the right thigh which the 
veteran sustained during July 1944 in Normandy, France.  The 
residuals of the gunshot wound are rated as 80 percent 
disabling.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision.  

A claim for service connection for PTSD was received in 
November 2004 and the veteran was scheduled for an 
examination by VA for disability evaluation purposes in 
February 2005.  The veteran was seen in February 2005 as an 
outpatient for a psychological evaluation.  He arrived on a 
hospital bed accompanied by his wife.  Unfortunately, a 
mental status examination could not be carried out as the 
veteran was asleep and completely unresponsive during the 
interview.  The examiner noted that a diagnosis of PTSD could 
not be accurately made without the veteran's input, 
notwithstanding that the veteran's wife reported symptoms 
consistent with PTSD.  The diagnosis included cognitive 
disorder, not otherwise specified.  There is no other 
evidence in the record noting a diagnosis of or treatment for 
PTSD.

By a rating decision dated in July 2005, the RO determined 
that the veteran was not competent to handle disbursement of 
funds.  In July 2005, a VA Field Examiner attempted to 
contact the veteran and his wife, but was unable to make any 
type of personal contact.  In December 2005, VA designated 
the veteran's spouse as payee for VA compensation due the 
veteran.  

The VA examiner who saw the veteran in February 2005 reported 
that the veteran was asleep and completely unresponsive 
during the interview.  However, the record does not indicate 
whether or not the veteran has periods during which he is 
responsive and would be able to provide information 
sufficient for an examiner to determine whether the criteria 
for a diagnosis of PTSD are met.  Accordingly, the Board 
finds that additional development is required in this case.

The Board therefore REMANDS this case to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:

1.  The RO should obtain and associate 
with the claims folder up-to-date 
medical records concerning the veteran 
from the Mountain Home VA medical 
facility, to include nursing home 
health notes.  The RO should also 
determine whether or not a VA Field 
Examiner contacted the veteran and/or 
his wife after July 2005 and, if so, 
obtain the report of any such contact 
for the claims folder.

2.  The RO should request the veteran's 
wife to state whether or not the 
veteran has periods during which he is 
responsive and can provide information 
concerning his mental status.

3.  If the veteran's wife indicates 
that the veteran has periods during 
which he is responsive and can provide 
information concerning his mental 
status, make arrangements for the 
veteran to accorded an examination to 
determine whether or not he meets the 
criteria for a diagnosis of PTSD.  The 
claims folder must be made available to 
the examiner.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

